In the Missouri Court of Appeals
              Eastern District
JUNE 14, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102826   STATE OF MISSOURI, RES V JERYL A. DANIELS, APP

2.   ED103173 STATE OF MISSOURI, RES V PERVIS MCALLISTER, APP

3.   ED103201 ACA ROLWES BUILDERS, RES V R. HENSON JR. ETAL,
     APP

4.   ED103241 KURT PONZAR ETAL, APP V DEBORAH ELLIOTT ETAL,
     RES

5.   ED103414 WILLIAM ADAMS, APP V STATE OF MISSOURI, RES

6.   ED103808 ALFRED VALDEZ, RES V GILSTER-MARY LEE CORP APP